PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/409,504
Filing Date: 10 May 2019
Appellant(s): Uzelac et al.



__________________
Thomas A. Froats, Reg. No. 66,609
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 28, 2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
This section discusses Appellant’s Argument found on pages 8-10 of the Appeal Brief dated September 24, 2021.  On page 8, Appellant highlights claim limitations to emphasize that the claimed next hop information is received from the first router, and that second routing information is received based on the next hop information received from the first router.  Appellant asserts that Chadha does not disclose that the next hop information is received from the first router.  Appellant points to paragraph 0056, noting that the routers themselves add hop information to the responses.  Appellant also cites paragraph 0057, indicating that the packets that trigger the responses include a time-to-live (TTL) value that is incremented by source device 12.  Following these two citations, Appellant concludes that “the source network device 12 receives next hop information directly from each router”, rather than from the first router.  Appellant then asserts that steps 632 and 634 of Figure 6 and paragraphs 0092-0093 of Chadha reinforce this argument.  
Examiner respectfully disagrees.  As noted in the rejection, the responses, while originating from another router, are all sent to the source network device by the first router in steps 630-632 of Figure 6.  That is, the first router (intermediate router 18A) receives the responses (which include the next hop information) in step 630 and then transmits these responses to the source network device in step 632.  Thus, the next hop information is received from the first router.  
router 18A may send the responses from routers 18B and 18C toward source network device 12 (632)” (emphasis added).  Router 18A is the “first router” and as noted above, this router clearly sends the responses (which include the next hop information) to the source network device.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 18, 2021

Conferees:
/HONG S CHO/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        
/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.